DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Preliminary Amendment, filed 7/17/2021, has been entered. Claims 1-19 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trowbridge (US 20170246778).
Regarding claims 1 and 12: Trowbridge discloses a wear band assembly (Fig. 10). Trowbridge discloses a tubular member 1001 (Fig. 10). Trowbridge discloses a generally cylindrical collar 1004 coaxially disposed around, and bonded to, a selected portion of the length of the tubular member (Fig. 10; [0046]). Trowbridge discloses that the collar has an annular wear band retention groove coaxial with the tubular member and that the wear retention groove has a cylindrical circumferential surface (Fig. 11). Trowbridge discloses a generally cylindrical wear band 1007 rotatably and coaxially disposed within the wear band retention groove so as to be coaxially rotatable around the cylindrical circumferential surface of the wear band retention groove (Figs. 10, 11; [0104]). 
Regarding claim 2: Trowbridge discloses that the wear band comprises a plurality of cylindroid wear band sections ([0106]). 
Regarding claim 3: Trowbridge discloses that the cylindroid wear band sections are removably retained within the wear band retention groove by bolted connections between circumferentially adjacent cylindroid wear band sections ([0010]). 
Regarding claim 5: Trowbridge discloses that the cylindrical collar is bonded to the tubular member by injection molding ([0103]). 
Regarding claim 8: Trowbridge discloses that the tubular member comprises a steel pipe section having an upset end (Fig. 5). 
Regarding claim 9: Trowbridge discloses that the cylindrical collar is located proximal to the upset end of the steel pipe section (Fig. 5). 
Regarding claim 10: Trowbridge discloses that the outer diameter of the wear band is greater than the outer diameter of the upset end of the steel pipe section ([0107]).  
Regarding claim 11: Trowbridge discloses that the wear band is formed with one or more longitudinal debris channels (Fig. 1; [0105], [0107]).  
Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett (US 3697141).
Regarding claim 12: Garrett discloses a wear band assembly comprising a tubular member 10 (Fig. 1). Garrett discloses a generally cylindrical wear band 14 disposed circumferentially around and bonded to a selected portion of the length of the tubular member (Figs. 1, 3). 
Regarding claim 13: Garrett discloses that the wear band has a circumferential wear indicator groove 16 (col. 5, lines 2-6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge (US 20170246778) in view of Rogers et al. (US 20040226714).
Trowbridge discloses the invention substantially as claimed and as discussed above.
Regarding claim 4: As discussed above, Trowbridge discloses that the wear band comprises a plurality of cylindroid wear band sections but Trowbridge does not explicitly disclose that the cylindroid wear band sections are retained within the wear band retention groove by snap-on connections between circumferentially-adjacent cylindroid wear band sections. Rogers discloses that cylindroid band sections can be retained within a retention groove by snap-on connections between circumferentially-adjacent cylindroid sections (Fig. 4; [0046]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Trowbridge so that Trowbridge’s cylindroid wear band sections are retained within the wear band retention groove by snap-on connections between circumferentially-adjacent sections as taught by Rogers. As both Trowbridge and Rogers disclose bands rotatably mounted on a tubular member, as both Trowbridge and Rogers teach a plurality of sections, and as Rogers teaches that it is known in the art to retain sections by snap on connections, it would have been within routine skill to have selected a specific fastening/retention means from a finite number of well-known fastening/retention means. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge (US 20170246778) in view of Murray et al. (WO 2014126481).
Trowbridge discloses the invention substantially as claimed and as discussed above.
Regarding claim 6: Trowbridge does not explicitly disclose that the cylindrical collar is made from a material selected from the group consisting of polyketone, HDPE (high-density polyethylene), PEX (cross-linked polyethylene), Fortron® (polyphenylene sulfide), fiberglass, Amodel® (polyphthalamide), Ryton® (polyphenylene sulfide), PE-RT (polyethlene of raised temperature), and UHMW-PE (ultra-high molecular weight polyethylene). Murray discloses that a wear band collar can comprise a material selected from the group consisting of polyketone, HDPE (high-density polyethylene), PEX (cross-linked polyethylene), Fortron® (polyphenylene sulfide), fiberglass, Amodel® (polyphthalamide), Ryton® (polyphenylene sulfide), PE-RT (polyethlene of raised temperature), and UHMW-PE (ultra-high molecular weight polyethylene) (abstr.; page 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Trowbridge so that the cylindrical collar is made from a material selected from the group consisting of polyketone, HDPE (high-density polyethylene), PEX (cross-linked polyethylene), Fortron® (polyphenylene sulfide), fiberglass, Amodel® (polyphthalamide), Ryton® (polyphenylene sulfide), PE-RT (polyethlene of raised temperature), and UHMW-PE (ultra-high molecular weight polyethylene) as taught by Murray. As both Trowbridge and Murray disclose wear bands rotatably mounted on a tubular member, as both Trowbridge and Murray teach a moldable material, and as Murray teaches materials that are known in the art, it would have been within routine skill to have selected a specific material from a finite selection of well-known materials. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 7: Trowbridge, as modified by Murray, discloses that the wear band is made from a material selected from the group consisting of polyketone, HDPE (high-density polyethylene), PEX (cross-linked polyethylene), Fortron® (polyphenylene sulfide), fiberglass, Amodel® (polyphthalamide), Ryton® (polyphenylene sulfide), PE-RT (polyethlene of raised temperature), and UHMW-PE (ultra-high molecular weight polyethylene) (see above; Murray - abstr.; page 3).
Claims 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge (US 20170246778) in view of Garrett (US 3697141).
Trowbridge and Garrett disclose the invention substantially as claimed and as discussed above.
Regarding claim 13: Trowbridge does not explicitly disclose that that the wear band has a circumferential wear indicator groove. Garrett discloses that the wear band has a circumferential wear indicator groove 16 (col. 5, lines 2-6). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Trowbridge so that the wear band has a circumferential wear indicator groove as taught by Garrett. As both Trowbridge and Garrett disclose bands rotatably mounted on a tubular member, as both Trowbridge and as Garrett teaches that it is known in the art to include a wear indicator, it would have been within routine skill to have selected a specific indication means from a finite number of well-known indication means. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 14: Trowbridge, as modified by Garrett, discloses that the cylindrical collar is bonded to the tubular member by injection molding (see above; Trowbridge - [0103]). 
Regarding claim 16: Trowbridge, as modified by Garrett, discloses that the tubular member comprises a steel pipe section having an upset end (see above; Trowbridge - Fig. 5). 
Regarding claim 17: Trowbridge, as modified by Garrett, discloses that the wear band is located proximal to the upset end of the steel pipe section (see above; Trowbridge - Fig. 5). 
Regarding claim 18: Trowbridge, as modified by Garrett, discloses that the outer diameter of the wear band is greater than the outer diameter of the upset end of the steel pipe section (see above; Trowbridge - [0107]). 
Regarding claim 19: Trowbridge, as modified by Garrett, discloses that the wear band is formed with one or more longitudinal debris channels (see above; Trowbridge - Fig. 1; [0105], [0107]).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge (US 20170246778) and Garrett (US 3697141), as applied to claim 12 above, and further in view of Murray et al. (WO 2014126481).
Trowbridge, Garrett, and Murray disclose the invention substantially as claimed and as discussed above.
Regarding claim 15: Trowbridge, as modified by Murray, does not explicitly disclose that the wear band is made from a material selected from the group consisting of polyketone, HDPE (high-density polyethylene), PEX (cross-linked polyethylene), Fortron® (polyphenylene sulfide), fiberglass, Amodel® (polyphthalamide), Ryton® (polyphenylene sulfide), PE-RT (polyethlene of raised temperature), and UHMW-PE (ultra-high molecular weight polyethylene). Murray discloses that a wear band can comprise a material selected from the group consisting of polyketone, HDPE (high-density polyethylene), PEX (cross-linked polyethylene), Fortron® (polyphenylene sulfide), fiberglass, Amodel® (polyphthalamide), Ryton® (polyphenylene sulfide), PE-RT (polyethlene of raised temperature), and UHMW-PE (ultra-high molecular weight polyethylene) (abstr.; page 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Trowbridge, as modified by Murray, so that the wear band is made from a material selected from the group consisting of polyketone, HDPE (high-density polyethylene), PEX (cross-linked polyethylene), Fortron® (polyphenylene sulfide), fiberglass, Amodel® (polyphthalamide), Ryton® (polyphenylene sulfide), PE-RT (polyethlene of raised temperature), and UHMW-PE (ultra-high molecular weight polyethylene) as taught by Murray. As both Trowbridge and Murray disclose wear bands rotatably mounted on a tubular member, as both Trowbridge and Murray teach a moldable material, and as Murray teaches materials that are known in the art, it would have been within routine skill to have selected a specific material from a finite selection of well-known materials. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doidge et al. (US 20160200009), Luft et al. (US 7562909), and Buytaert et al. (US 20100252274) alone or in combination disclosed variously claimed features such as a wear band assembly, a tubular member, a cylindrical collar disposed around and bonded to a portion of the tubular member, and a retention groove. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
11/30/2022